Citation Nr: 1421573	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  10-31 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for irritable bowel syndrome, with gastroesophageal reflux disease, prior to February 5, 2013.  

2.  Entitlement to a disability rating in excess of 30 percent for irritable bowel syndrome, with gastroesophageal reflux disease, beginning February 5, 2013.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Willie Spruill, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1960 to January 1961, and from February 1984 to February 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  Prior to February 5, 2013, the evidence of record shows that the Veteran's service-connected irritable bowel syndrome, with gastroesophageal reflux disease has been manifested by occasional dysphagia of solid foods; regurgitation of acid one to two times per week; abdominal pain; diarrhea; stomach cramps; and heartburn.

2.  The evidence of record shows that as of February 5, 2013, the Veteran's service-connected irritable bowel syndrome, with gastroesophageal reflux disease has been manifested by persistently recurrent epigastric distress with pyrosis; reflux; regurgitation accompanied by pressure to sternum productive of considerable impairment of health; and frequent episodes of bowel disturbance with abdominal distress.  Symptoms of vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health have not been demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for irritable bowel syndrome, with gastroesophageal reflux disease, prior to February 5, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7319-7346 (2013).  

2.  The criteria for a disability rating in excess of 30 percent for irritable bowel syndrome, with gastroesophageal reflux disease, beginning on February 5, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7346-7319 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's March 2009 letter to the Veteran satisfied the duty to notify provisions relating to the Veteran's claim at issue herein.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence. 

Additionally, the March 2009 letter to the Veteran notified him that he must submit, or request that VA obtain, evidence of the worsening of his disabilities and the different types of evidence available to substantiate his claim for a higher rating.  Moreover, the letter informed him of the requirements to obtain higher ratings and notified him of the need to submit evidence of how such worsening effected his employment.  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini, 18 Vet. App. at 120. 
The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded a VA examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, in December 2012, the Board remanded this issue to the RO to obtain a VA examination to determine the current severity of his service-connected gastroesophageal reflux disease, with irritable bowel syndrome.  Pursuant to the December 2012 Board remand, the Veteran was afforded a VA examination in February 2013.  Accordingly, the Board finds that there has been substantial compliance with the directives of the December 2012 remand, and, thus, another remand for corrective action is not warranted.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

I.  Increased Rating Claim

A.  Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).

A 10 percent rating is assigned for hiatal hernia with two or more symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.  A 30 percent evaluation is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  A 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id. 

A noncompensable rating is assigned for mild irritable colon syndrome manifested by disturbances of bowel function with occasional episodes of abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  A 10 percent rating is assigned for moderate irritable colon syndrome manifested by frequent episodes of bowel disturbance with abdominal distress.  Id.  A 30 percent rating is assigned for severe irritable colon syndrome manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  The maximum rating assignable under this diagnostic criteria is 30 percent.

To the extent that the Veteran argues entitlement to separate ratings for irritable bowel syndrome (IBS) and gastroesophageal reflux disease (GERD), ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  38 C.F.R. § 4.114.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id.

B.  Factual Background & Analysis

Historically, the Veteran served on active duty from November 1960 to January 1961, and from February 1984 to February 2008.  In December 2007, the Veteran filed his original claim of service connection.  In an April 2008 rating decision, service connection was granted for GERD, with a disability rating of 10 percent, effective March 1, 2008, the day following his separation from service.  The 10 percent rating was assigned pursuant to Diagnostic Code 7346 for "hiatal hernia."  See 38 C.F.R. § 4.114.  

In February 2009, the Veteran filed a claim for service connection for IBS and entitlement to a disability rating in excess of 10 percent for his service-connected GERD.  In a June 2009 rating decision, the RO denied service connection for IBS and continued a 10 percent evaluation for GERD pursuant to Diagnostic Code 7346.  In a July 2010 rating decision, the RO granted service connection for IBS and combined the IBS, with GERD pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7319-7346, and continued the 10 percent evaluation, effective from March 1, 2008.  The Veteran perfected an appeal and the claim has been certified to the Board for appellate review.  During the pendency of the appeal, the RO, in a March 2013 rating decision, granted a disability rating of 30 percent for IBS, with GERD, effective February 5, 2013, and evaluated the disability pursuant to Diagnostic Code 7346-7319.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.   

A higher rating has been granted for the Veteran's IBS, with GERD during the pendency of this appeal.  Because a higher rating for this disability is assignable during the relevant time periods and the Veteran is presumed to seek the maximum available benefit, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

An August 2008 VA treatment report noted an assessment of GERD.  In a subsequent private treatment report the same month, the Veteran denied nausea and vomiting.  In a September 2008 private treatment report, the Veteran complained of chronic diarrhea occurring three times per day for the past two years.  He also reported side effects from his medications, such as bloating.  In a subsequent treatment report the same month, the Veteran complained of stomach cramps and diarrhea.  In a December 2008 private treatment report, the treating provider noted that the Veteran complained of heartburn, but denied nausea, vomiting, abdominal pain, and hematochezia.  The Veteran reported that his medication failed to control his GERD.  

In December 2008, Dr. L.W. administered an evaluation of the Veteran's gastrointestinal system.  The Veteran complained of chronic diarrhea, urgent bowel movements, and crampy abdominal pain.  Dr. L.W. noted that the Veteran's treatment included the administration of several medications, such as Zantac, Nexium, Lotrel, Mobic, Zyrtec, Singulair, and Maxalt.  Upon examination, Dr. L.W. recorded the Veteran's height to be 6 feet, 1 inch, with a weight of 228 pounds.  Dr. L.W. rendered the following assessment: "This patient has persistent symptoms of irritable bowel syndrome that I think is diarrhea predominant irritable bowel syndrome."  

A January 2009 private treatment report noted that the Veteran complained of episodes of chest pain, heartburn, urgency, and trouble swallowing during the day.  The treating provider diagnosed "chronic unexplained diarrhea - possibly irritable bowel syndrome" and "chronic severe gastroesophageal reflux."  

The Veteran underwent an esophagus and hiatal hernia examination in April 2009.  The Veteran reported occasional dysphagia of solid foods, but no dysphagia for liquid foods.  The Veteran reported occasional pyrosis.  He indicated that he took Maalox with good results.  The Veteran denied any history of substernal or any arm pain.  He denied any history of hematemesis or melena.  The Veteran reported regurgitation of acid at least one to two times a week, and associated this symptom with heavy meals.  He reported that after he goes to the bathroom two to three times, his diarrhea usually subsides, but after he eats breakfast or lunch, he will have problems with bloating and occasional abdominal cramps.  He indicated that his diarrhea was not associated with any foods that he ate.  He denied any history of nausea or vomiting.  He denied any dilatation procedure or any hospitalization or any surgery secondary to his gastric condition.  Finally, he reported that he underwent an esophagogastroduodenoscopy and a colonoscopy in 2007 while he was in service, which showed erosion of the mucosa.  

The Veteran also provided a history with regard to chronic diarrhea.  Specifically, he reported a history of diarrhea that began approximately three years prior to the examination.  He indicated that he had daily complaints of diarrhea that happened at least two to three times every morning.  He also reported that he usually woke up with abdominal cramps and would have diarrhea two to three hours after he woke up.  He also reported that he was not taking any medication for his diarrhea and denied any history of neoplasm, peptic ulcer disease, liver problems, gallbladder problems, or pancreatitis.  He also denied any history of weight gain, weight loss, or anemia.  Finally, the Veteran reported that his gastric condition did not affect his employment, activities of daily living, or his recreational activities.  
The Veteran was afforded a VA examination in June 2010.  The Veteran reported that he began experiencing unexplained diarrhea around 2005 or 2006.  He stated that he would have a loose bowel movement first thing in the morning, another bowel movement thirty to forty minutes later, and another bowel movement immediately before going to work.  He reported a sudden urge and some abdominal pain just prior to the bowel movements.  He also reported that his stomach would make loud noises, and he would have episodes of fecal incontinence.  He reported side effects from the use of prescribed medication, such as bloating and not being able to go to the bathroom for four or more days.  He indicated that his gastrointestinal conditions interfered with his work and activities of daily living.  Upon physical examination, the examiner noted that the Veteran's abdomen was tender to palpation, and stated that minimal palpation caused him to feel the need to have a bowel movement.  Auscultation of the abdomen revealed hyperactive bowel sounds.  The examiner diagnosed unexplained diarrhea and IBS. 

In his July 2010 substantive appeal, the Veteran asserted that his gastrointestinal conditions interfered with his activities of daily living and required him to have ready access to a restroom throughout the day.  With regard to his GERD, the Veteran asserted that his condition was controlled through the use of medication.  He argued that his GERD should be considered separate from his IBS.  However, he asserted that if the disorders were combined, it would warrant a disability rating of at least 30 percent.     

On February 5, 2013, the Veteran was afforded a VA esophagus and hiatal hernia examination.  The VA examiner stated that the Veteran's claims file was reviewed.  The examiner rendered diagnoses of GERD, duodenal ulcer, IBS, and chronic diarrhea.  The Veteran reported that his symptoms had become more frequent and increased medications did not control his symptoms of heartburn, belching, and pressure to the sternum.  He reported exacerbations of symptoms without regard to the type of meal that was given.  With regard to IBS, he reported severe abdominal cramping that occurred every morning.  He also indicated that the abdominal cramping was debilitating.  He reported that he had three to four bowel movements that were liquid, loose, brown and never formed, and he did not know when the episodes were going to occur.

With regard to the Veteran's GERD, the examiner noted that the Veteran experienced persistently recurrent epigastric distress with pyrosis, reflux, and regurgitation accompanied by pressure to sternum productive of considerable impairment of health.  With regard to the Veteran's IBS, the examiner noted that the Veteran experienced diarrhea and abdominal distension.  Finally, the examiner noted that the Veteran exhibited frequent episodes of bowel disturbance with abdominal distress and episodes of exacerbations and attacks of the intestinal condition.  There was no evidence of weight loss or complications and other general health effects.  

Prior to February 5, 2013

After carefully considering the entire record in light of the applicable rating criteria, the Board determines that an initial rating in excess of 10 percent is not warranted for the Veteran's service-connected IBS, with GERD.  Prior to February 5, 2013, the Veteran reported symptoms of IBS, with GERD, which included occasional dysphagia of solid foods, regurgitation of acid one to two times per week, occasional abdominal pain, diarrhea, stomach cramps, and heartburn.  He also stated that his gastrointestinal disorder required him to take medications.  The Board finds that this is indicative of two or more symptoms of the 30 percent rating of a lesser severity, contemplated by the 10 percent rating pursuant to Diagnostic Code 7346.  Thus, a rating in excess of 10 percent is not warranted.  38 C.F.R. § 4.114.  

Additionally, the Board concludes that a rating in excess of 10 percent is not warranted for the Veteran's service-connected IBS, with GERD when evaluated under the Diagnostic Code for irritable colon syndrome.  38 C.F.R. § 7319.  While the evidence of record shows that the Veteran had episodes of frequent diarrhea and abdominal pain, the evidence does not demonstrate that the Veteran exhibited severe irritable colon syndrome manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

In finding that an initial 10 percent rating is warranted prior to February 5, 2013, the Board considered the Veteran's assertions that he is entitled to a higher initial rating.  The Board finds that the Veteran's statements are competent evidence of his current gastrointestinal symptoms and his complaints are credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology).  However, those symptoms do not meet the criteria required for an evaluation in excess of 10 percent under 38 C.F.R. § 4.114, Diagnostic Codes 7346-7319.  Prior to February 5, 2013, there was no evidence of considerable impairment of health due to the Veteran's IBS, with GERD.  The medical evidence of record reflects that the Veteran experienced no significant weight loss or weight gain.  Specifically, during an April 2009 VA examination, the Veteran denied weight gain, weight loss, or anemia.  Further, the Veteran consistently denied nausea, hematochezia, and vomiting.  Therefore, the Board concludes that medical findings on examination, as well as the Veteran's own self-reported symptomatology, do not indicate that he experienced considerable impairment of health due to the service-connected IBS, with GERD.  Additionally, the Board has considered other diagnostic criteria for rating digestive system disorders but finds none more applicable that would provide for a higher evaluation.

After February 5, 2013

After carefully considering the entire record in light of the applicable rating criteria, the Board determines that a rating in excess of 30 percent is not warranted for IBS, with GERD, beginning February 5, 2013, the date of the Veteran's VA examination, when evaluated under the diagnostic code for IBS.  38 C.F.R. § 4.114, Diagnostic Code 7319.  At most, the evidence consistently demonstrates that the Veteran's IBS, with GERD is manifested at most by alternating diarrhea and constipation with more or less constant abdominal distress, consistent with the 30 percent rating assigned for this time period.  In this regard, the Board notes that the 30 percent is the maximum rating assignable under this diagnostic criteria.   

A rating in excess of 30 percent is not warranted for IBS, with GERD when evaluated under Diagnostic Code 7346.  In order for the maximum schedular evaluation of 60 percent to be assigned, the evidence of record must demonstrate symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  By February 5, 2013, the medical evidence of record shows that the Veteran's service-connected IBS, with GERD has been manifested by persistently recurrent epigastric distress, with pyrosis; reflux; regurgitation accompanied by pressure to sternum productive of considerable impairment of health; and frequent episodes of bowel disturbance, with abdominal distress.  At no time during this time period has the Veteran's disability been productive of symptoms of material weight loss, hematemesis, or melena, with moderate anemia.  In short, the Veteran did not exhibit symptom combinations productive of severe impairment of health.  

To the extent that the Veteran maintains he is entitled to a rating in excess of 30 percent for his IBS, with GERD for the period beginning February 5, 2013, the Board finds that the Veteran's statements are competent evidence of his current gastrointestinal symptoms and his complaints are credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Barr, 21 Vet. App. at 307.  However, those symptoms do not meet the criteria required for an evaluation in excess of 30 percent.  Symptoms of vomiting; material weight loss and hematemesis; or melena, with moderate anemia; or other symptom combinations productive of severe impairment of health have not been demonstrated.  Thus, the Board finds that a rating in excess of 30 percent rating is not warranted.  Additionally, the Board has considered other diagnostic criteria for rating digestive system disorders but finds none more applicable that would provide for a higher evaluation.     
II.  Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture, throughout the time period on appeal, was not so unusual or exceptional in nature as to render the rating assigned herein inadequate.  The Veteran's service-connected IBS, with GERD is evaluated as a digestive system disorder pursuant to 38 C.F.R. § 4.114, Diagnostic Codes 7319-7346, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by his disability.  Prior to February 5, 2013, the evidence of record shows that the Veteran's service-connected irritable bowel syndrome, with gastroesophageal reflux disease has been manifested by occasional dysphagia of solid foods; regurgitation of acid one to two times per week; abdominal pain; diarrhea; stomach cramps; and heartburn.  The evidence of record shows that as of February 5, 2013, the Veteran's service-connected irritable bowel syndrome, with gastroesophageal reflux disease has been manifested by persistently recurrent epigastric distress with pyrosis; reflux; regurgitation accompanied by pressure to sternum productive of considerable impairment of health; and frequent episodes of bowel disturbance with abdominal distress.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability ratings assigned herein for his service connected IBS, with GERD.  Ratings in excess thereof are provided for certain manifestations of the service connected disorder, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  Symptoms of vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health have not been demonstrated.  The criteria for the disability ratings assigned herein more than reasonably describe the Veteran's disability level and symptomatology during the pertinent time periods and, therefore, the schedular evaluation assigned herein is adequate and no referral is required.

The evidence shows no distinct periods of time during the appeal period, other than the staged ratings assigned, when the Veteran's service-connected IBS, with GERD varied to such an extent that a rating greater or less than the ratings currently assigned would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for disability ratings in excess of those assigned for his IBS, with GERD for the periods of time in question, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A disability rating in excess of 10 percent for irritable bowel syndrome, with gastroesophageal reflux disease, prior to February 5, 2013, is denied.  

A disability rating in excess of 30 percent for irritable bowel syndrome, with gastroesophageal reflux disease, since February 5, 2013, is denied.

  

____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


